            Case 2:20-cv-01471-RAJ-MLP Document 53 Filed 04/27/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   INTEGRATIVE HEALTH INSTITUTE
     PLLC, et al.,
 9                                                         Case No. C20-1471-RAJ-MLP
                                Plaintiffs,
10                                                         MINUTE ORDER
             v.
11
     CHRISTINE SCHAFFNER, et al.,
12
                                Defendants.
13

14           The following Minute Order is made at the direction of the Court, the Hon. Michelle L.

15   Peterson, United States Magistrate Judge:

16           This matter is before the Court on Plaintiffs’ Motion for Leave to File Second Amended

17   Complaint (“Plaintiffs’ Motion”), which became ripe for the Court’s consideration on April 23,

18   2021. (Dkt. # 43.) Defendants requested oral argument in responding to Plaintiffs’ Motion. (See

19   dkt. # 49.)

20           Based on Mr. Kimball’s previously stated unavailability (dkt. # 48), oral argument on

21   Plaintiffs’ Motion is scheduled to be heard concurrently with oral argument on Plaintiffs’ Motion

22   for Preliminary Injunction (dkt. # 47) on May 26, 2021, at 10:00 a.m. The Deputy Clerk will

23   reach out to the parties to set up the remote hearing. Specifically, the Court requests oral




     MINUTE ORDER - 1
            Case 2:20-cv-01471-RAJ-MLP Document 53 Filed 04/27/21 Page 2 of 2




 1   argument concerning: (1) whether Defendants are prejudiced by Plaintiffs’ sought addition of

 2   Lumvi Skincare, LLC as a party to this action; and (2) whether Plaintiffs’ proposed amendments

 3   to the complaint are futile at this juncture.

 4           The Clerk is directed to re-note Plaintiff’s Motion (dkt. # 43) for the Court’s

 5   consideration on May 21, 2021.

 6           Dated this 26th day of April, 2021.

 7                                                         William M. McCool
                                                           Clerk of Court
 8
                                                       By: /s/Tim Farrell
 9                                                         Deputy Clerk

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     MINUTE ORDER - 2
